--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (the “Agreement”) is made by and among OneMain
Holdings, Inc. (the “Company”), OneMain General Services Corporation, an
Affiliate (as defined below) of the Company (“OMGS”), and Douglas H. Shulman
(“Executive”) effective as July 10, 2018 (the “Effective Date”).  For purposes
of this Agreement, references to employment by the Company shall also mean
employment by an Affiliate of the Company.


In consideration for the mutual promises contained herein, and for other good
and valuable consideration, the sufficiency and receipt of which both parties
expressly acknowledge, Executive, the Company and OMGS agree as follows:


1.          Employment.  The Company hereby agrees to employ Executive and
Executive accepts such employment, upon the terms and conditions stated herein. 
Executive acknowledges that OMGS will be considered his employer for certain
purposes including making compensation payments to him, withholding taxes and
issuing Form W-2s and other tax filings, and that his employment can be
transferred to another Affiliate of the Company at any time; provided that the
Company shall remain obligated to Executive hereunder.  Initially, Executive
will be based in the Company’s offices in Stamford, Connecticut; however
Executive acknowledges that he will be required to travel consistent with his
duties and responsibilities under this Agreement.  Executive represents and
warrants that Executive is free to enter into this Agreement and is not
otherwise prohibited from doing so, or from performing his duties hereunder, by
any contract or covenant with any person, company, or other entity.


2.          Effective Date and Term.  This Agreement shall be effective upon the
Effective Date.  Executive’s first day of employment shall be a date no more
than sixty (60) days following the Effective Date, and Executive will endeavor
to make his first day of employment as soon after the Effective Date as is
reasonably possible.  Executive’s employment shall continue until the
termination of Executive’s employment for any reason (the date of such
termination of employment, the “Termination Date”).


3.          Duties and Responsibilities.  Executive shall serve as the President
and Chief Executive Officer of the Company.  Executive shall have such duties,
responsibilities and authority as are customarily associated with such positions
and as may reasonably otherwise be assigned to Executive by the Board of
Directors of the Company (the “Board”), to whom Executive will report and shall
be accountable.  It is the intent of the Company that Executive shall be
appointed to the Board as a director on his first day of employment; provided,
that in all events on the next date thereafter on which there is a vacancy on
the Board, Executive shall be appointed to the Board as a director.  While
Executive remains employed by the Company under this Agreement, the Company
shall nominate Executive for reelection as a member of the Board at each annual
meeting of the Company’s stockholders during which his term as a member of the
Board would otherwise lapse.


1

--------------------------------------------------------------------------------

4.          Exclusivity and Conflict of Interest.  During his employment with
the Company, Executive will devote his full time, attention and talents to the
performance of the Executive’s duties to the Company and its Affiliates (as
defined below), and the Executive will hold no other employment and devote no
business time to activities other than his duties as set forth in this Agreement
or as otherwise assigned to him by the Board.  It will not be a violation of
this exclusivity provision for Executive to (a) serve on charitable or civic
boards or committees, (b) serve on one for profit board with the approval of the
Board (which shall not be unreasonably withheld), or (c) manage Executive’s
personal, financial and legal affairs, provided that such activities do not
interfere with the performance of Executive’s duties under this Agreement in
more than a de minimis manner.  Notwithstanding the foregoing, Executive agrees
to (i) act in the best interests of the Company and its Affiliates, (ii) not
exploit, for his own or a third person’s benefit, any opportunity relating or
relevant to the business of the Company or its Affiliates, (iii) not engage in
activities detrimental to the affairs of the Company or its Affiliates, and (iv)
present to the Company all opportunities relating to the business of the Company
or its Affiliates.  Under no circumstance shall Executive engage in any activity
that could create a conflict of interest between Executive and the Company or
its Affiliates.


For purposes of this Agreement, “Affiliate” or “Affiliates” shall mean any
entity, whether now or hereafter existing, which controls, is controlled by, or
is under common control with, such other entity (including, but not limited to,
joint ventures, limited liability companies, and partnerships).


5.          Base Salary.  For services rendered by Executive on the Company’s
and its Affiliates’ behalf during Executive’s employment, OMGS or its Affiliate
will pay Executive an annual base salary of $800,000, which amount will be paid
according to its regular payroll practices and which will be subject to required
deductions for employment taxes and income tax withholding.


6.          Annual Bonus.  During his employment, Executive shall be eligible to
receive an annual bonus (the “Annual Bonus”), with the target amount of such
Annual Bonus equal to $5,500,000, payable in the form of performance stock units
(as described below) and, with respect to the remainder of such Annual Bonus, in
equal portions cash and restricted stock units (subject to three-year annual
pro-rata time vesting).  The restricted stock units and performance stock units
shall be subject to the long-term incentive compensation plan under which such
awards are granted and the award agreement evidencing such grant.  The grant of
restricted stock units and performance stock units shall be subject to the
approval of the Compensation Committee of the Board (the “Compensation
Committee”).  The cash and restricted stock unit portions of the Annual Bonus
shall be earned based on the achievement of one or more performance goals
established by the Compensation Committee for the applicable calendar year.  The
performance stock unit portion of the Annual Bonus shall be granted annually
beginning in 2019 and with respect to each such grant shall be made no later
than March 31 of each year.  Such grant shall provide for a target number of
shares subject thereto equal to $1,833,333 divided by the fair market value of a
share of the Company’s common stock on the date of grant; provided however that
with respect to the grant in 2019, such amount shall be equal to $1,833,333 plus
(1) a pro rata portion of such amount related to the period in 2018 from
Executive’s first day of employment through the end of such year, and (2) a pro
rata portion of one-third of the Executive’s target bonus at his prior employer
from January 1, 2018 through Executive’s first day of employment.  Such
performance stock units shall be subject to three-year performance vesting
conditions to be determined by the Compensation Committee.  With respect to the
fiscal year that includes Executive’s first day of employment, the cash and
restricted stock unit portions of Executive’s Annual Bonus shall be based on (1)
two-thirds of Executive’s target bonus at his prior employer prorated to take
into account the period from January 1, 2018 to Executive’s first day of
employment, and (2) $3,666,667 prorated to take into account the period from
Executive’ first day of employment  through the end of such fiscal year.  The
cash and restricted stock unit portions of any Annual Bonus to which Executive
is entitled shall be paid or granted, as applicable, promptly following the date
that the achievement of the performance goals are definitively measured, but in
no event later than December 31 of the year following the year to which such
Annual Bonus relates.  Executive must remain employed by the Company through the
date the Annual Bonus is paid or granted, as applicable, in order to receive
such bonus.


2

--------------------------------------------------------------------------------

7.          Long-Term Equity Compensation.  Subject to approval by the
Compensation Committee, Executive shall receive a  long-term incentive
compensation award substantially in the form included as Exhibit A hereto.


8.          Replacement Equity Award.


(a)        Subject to approval by the Compensation Committee, Executive shall
receive a grant of time-vested restricted stock units under the Incentive Plan,
equal to $3,000,000 (the “Replacement Equity Award”), that will vest, subject to
Executive’s continued employment with the Company, as follows: fifty percent
(50%) on December 31, 2018 (the “First Tranche RSUs”); twenty-five percent (25%)
on December 31, 2019; and twenty-five percent (25%) on December 31, 2020, and
will be substantially in the form included as Exhibit B hereto.


(b)        If, on or after December 31, 2018, but on or before December 31,
2019, Executive’s employment with the Company is terminated by the Company for
“Cause” (as defined in Section 11 below) or Executive resigns without “Good
Reason”, then Executive shall pay to the Company the Forfeitable Amount (as
defined below).  Executive shall pay such amount to the Company no later than
the fifteenth day following his termination of employment (such date, the
“Repayment Date”).  Executive shall make such payment to the Company without
demand. The “Forfeitable Amount” means the Fair Market Value (as defined in the
Incentive Plan) as of the date of termination of the shares of the Company’s
common stock actually received by Executive in connection with settlement of the
First Tranche RSUs after taking into account any amounts withheld to satisfy any
federal, state or local taxes.


(c)        Interest for Late Payment; Fees Associated with Collection.  If
Executive fails to fully repay the Forfeitable Amount to the Company on or prior
to the Repayment Date, then any amount owed by Executive to the Company shall
accrue interest at the prime rate as published in the Wall Street Journal on
such Repayment Date (or, if the Wall Street Journal is not published on such
date, on the next date on which it is published).  If Executive fails to fully
repay the Forfeitable Amount as set forth in this Agreement and the Company
refers the matter to an attorney or collection agency for collection, Executive
agrees to pay all costs and reasonable attorney’s fees incurred by the Company
in connection with such collection efforts.


3

--------------------------------------------------------------------------------

(d)        Authorization to Withhold from Payments.  Notwithstanding the
foregoing, to the extent permitted by applicable law, Executive hereby
authorizes the Company and its Affiliates, without further demand, to withhold
from any amounts owed by the Company or any of its Affiliates to Executive
(including but not limited to any final pay, final expense reimbursement or
accrued but unused vacation amount), such amounts as are sufficient to satisfy
the repayment obligation described in this Section.  Executive agrees to execute
any additional documents or take any other action (including at the time his
employment terminates) necessary or advisable to permit the Company and its
Affiliates to withhold such amounts from the amounts owed to Executive.  The
Company and Executive agree that nothing in this paragraph shall limit the
Company’s and its Affiliates’ rights to seek repayment from Executive by any
other means.


9.          Employee Benefits.  During Executive’s employment with the Company,
Executive shall be eligible to participate in the employee benefit plans,
including health and welfare, retirement, vacation and other fringe benefits
(but excluding the Company’s Executive Severance Plan), in each case, on the
same basis as such benefits are made available to senior executives of the
Company.  The Company reserves the right to amend, modify or terminate any
employee benefit plan or program at any time in its sole discretion, subject to
the terms of the applicable employee benefit plan and applicable law.


10.       Expense Reimbursement.  The Company or one of its Affiliates shall
reimburse Executive for all reasonable expenses incurred by Executive during
Executive’s employment with the Company in the course of performing Executive’s
duties under this Agreement in accordance with the Company’s and its Affiliates’
policies in effect from time to time with respect to travel, entertainment and
other business expenses, and subject to the Company’s and its Affiliates’
requirements applicable generally with respect to reporting and documentation of
such expenses.  In addition, the Company or one of its Affiliates shall
reimburse Executive for his reasonable attorneys fees incurred in connection
with the negotiation and documentation of this Agreement and all related
agreements.


11.       Termination of Employment.


(a)        Upon termination of Executive’s employment for any reason, Executive
shall be entitled to receive: (i) all earned but unpaid base salary through his
Termination Date; (ii) reimbursement for any unreimbursed business expenses
incurred through his Termination Date; and (iii) any accrued but unused vacation
time in accordance with Company policies (such accrued amounts collectively, the
“Accrued Benefits”).


4

--------------------------------------------------------------------------------

(b)        If Executive’s employment is terminated by the Company without
“Cause” (as defined below, but not including a termination of Executive’s
employment due to death or disability), or Executive resigns for “Good Reason”
(as defined below), then subject to Executive’s execution of a release of claims
in favor of the Company, its Affiliates, and their respective directors,
officers and employees in a form provided by the Company (the “Release”) within
forty-five (45) days (or such shorter period determined by the Company, which
period may not be less than twenty-one (21) days) following Executive’s
termination from employment and Executive not thereafter revoking such Release,
Executive shall be entitled to receive the following (in addition to the Accrued
Benefits):


(i)          an aggregate amount equal to $2,633,333 (the “Severance Payment”),
payable over twenty-four (24) months following the Termination Date (the
“Severance Period”), in equal installments in accordance with the Company’s or
its Affiliates’ normal payroll practices; provided, however, that if such
termination occurs within twenty-four (24) months following a Change in Control
(as defined in the Company’s Omnibus Incentive Plan) of the Company that
constitutes a “change in control event” under Treasury Regulation
1.409A-3(i)(5), such Severance Pay shall be paid in a single undiscounted lump
sum payment on the date the first severance payment would otherwise have been
payable hereunder.


(ii)         any earned but unpaid Annual Bonus for the calendar year
immediately preceding the termination, to be paid in cash at such time as
bonuses are normally paid in accordance with the normal practices of the Company
with regard to paying bonuses to similarly situated executives (based on the
fair market value of the restricted stock units and the performance stock units
at the time of grant);


(iii)        an amount equal to two-thirds of the average Annual Bonus earned in
respect of the three years completed prior to the year of termination (or, if
Executive has been employed for less than three years as of such termination,
the number of years completed prior to the year of termination; provided,
however that if the year of termination is 2018 or 2019, the amount shall be
equal to two-thirds of the target amount of the Annual Bonus), pro-rated based
on the number of days in which Executive served as an employee during such year,
to be paid in cash at such time as bonuses are normally paid in accordance with
the normal practices of the Company with regard to paying bonuses to similarly
situated executives; and


(iv)        a lump cash sum payment in an amount equal to twelve (12) months of
premiums for continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, for Executive and his eligible
dependents (as applicable) at the rates in effect when Executive’s employment
terminates, to be paid within sixty (60) days following Executive’s termination
of employment.


(c)        For purposes of this Agreement, “Cause” shall mean (i) the commission
of an act of fraud or non-de minimis dishonesty by Executive in the course of
Executive’s employment; (ii) the indictment of, or entering of a plea of nolo
contendere by, Executive for a crime constituting a felony or in respect of any
act of fraud or dishonesty; (iii) the commission of an act by Executive which
would make Executive or the Company (including any of its Affiliates) subject to
being enjoined, suspended, barred or otherwise disciplined for violation of
federal or state securities laws, rules or regulations, including a statutory
disqualification; (iv) gross negligence or willful misconduct in connection with
Executive’s performance of his duties for the Company (including any Affiliate
for whom Executive may be employed on a full-time basis at the time) or the
Executive’s failure to comply with any of the restrictive covenants to which
Executive is subject; (v) Executive’s non-de minimis failure to comply with any
material policies or procedures of the Company or any of its Affiliates as in
effect from time to time, provided that Executive shall have been delivered a
copy of such policies or notice that they have been posted on a Company website
prior to such compliance failure; (vi) engaging in any unwelcome sexual
advances, requests for sexual favors, or other verbal or physical abuse of a
sexual nature in connection with Executive’s performance of his duties for the
Company and its Affiliates, or engaging in any intimate relationship with a
subordinate; or (vii) Executive’s material or willful failure to perform the
material duties in connection with Executive’s position, unless Executive
remedies such failure no later than 10 days following delivery to Executive of a
written notice from the Company or any of its Affiliates describing such failure
in reasonable detail (provided that Executive shall not be given more than one
opportunity in the aggregate to remedy failures described in this clause (v) or
(vii)).


5

--------------------------------------------------------------------------------

(d)        For purposes of this Agreement, “Good Reason” means, without
Executive’s written consent:


(i)          any material diminution in Executive’s duties, authorities,
responsibilities or reporting relationships (other than due to Executive’s
disability);


(ii)         the reduction of Executive’s base salary or Annual Bonus
opportunity (in each case, other than an across-the-board reduction affecting
all senior management of the Company which reduction results in the decrease of
Executive’s base salary or Annual Bonus opportunity, as applicable, of less than
ten percent (10%));


(iii)        the relocation of Executive’s primary place of employment by more
than fifty (50) miles (unless such new location is closer to Executive’s primary
residence in New York City);


(iv)        the failure to initially appoint Executive, or the failure to
nominate of Executive, as a member of the board of directors of the Company (or
any of its successors), in each case, in accordance with Section 3 of this
Agreement; or


(v)         the failure to pay Executive compensation when due under the terms
of this Agreement;


provided that Good Reason shall exist only if, if such event is capable of cure,
the Company fails to cure such event within thirty (30) days following receipt
from Executive of written notice of the event which constitutes Good Reason (the
“Cure Period”); provided further, that Good Reason shall cease to exist for an
event on the 60th day following the later of its occurrence or Executive’s
knowledge thereof, unless Executive has given the Company written notice thereof
prior to such date; provided further that Good Reason shall cease to exist for
an event if Executive fails to terminate his employment for Good Reason within
one hundred twenty (120) days of the end of the Cure Period.


6

--------------------------------------------------------------------------------

12.       Confidentiality.  The Company’s employment of Executive will result in
Executive’s exposure and access to confidential and proprietary information
including, but not limited to, information about product plans and development,
business and marketing strategies, finances, customer information (including
financial information, credit scores and other personally identifiable
information), loan files, loan data, security files, receivables yields,
customer relationships, net charge off and other loan losses and ratios amounts
and trends, delinquency amounts and ratios, origination amounts and trends,
existing or expected tangible leverage and funding mix, equity owner relations,
marketing plans and strategy, revenue estimates, business plans and projections,
internal performance results relating to the past, present or future business
activities of the Company or its Affiliates and the customers, equity owners,
clients and suppliers of any of the foregoing, all confidential or proprietary
concepts, documentation, reports, data, specifications, computer software, flow
charts, databases, inventions, know-how, show-how and trade secrets, whether or
not patentable or copyrightable and whether or not patented or copyrighted, any
scientific or technical information, design, process, procedure, formula,
algorithms, product development or improvement that is commercially valuable and
secret in the sense that its confidentiality affords the Company or its
Affiliates a competitive advantage over competitors which Executive did not have
access to prior to Executive’s association with the Company and its Affiliates
and which information is of great value to the Company and its Affiliates. 
Executive shall not, at any time, make available to any competitor or potential
competitor of the Company or any of its Affiliates, or divulge, disclose, or
communicate to any person, firm, corporation or other business entity other than
the Company’s or its Affiliates’ authorized personnel, in any manner whatsoever,
any confidential or proprietary information of the Company or any of its
Affiliates, unless authorized to do so in writing by the Board.  Executive shall
take reasonable precautions to protect the Company’s and its Affiliates’
confidential or proprietary information, shall adhere to all policies and
procedures of the Company and its Affiliates regarding such matters, and shall
not store any confidential or proprietary information outside of the Company’s
or its Affiliate’s, as applicable, premises without the express written consent
of the Board.  Executive shall not at any time during or after termination of
employment with the Company utilize any of the Company’s or any of its
Affiliate’s confidential or proprietary information on behalf of Executive or
any entity other than the Company or its Affiliate, as applicable.


Executive acknowledges that, notwithstanding any Company policy or agreement
that could be read to the contrary, nothing in any agreement or policy
prohibits, limits or otherwise restricts Executive or his counsel from
initiating communications directly with, responding to any inquiry from,
volunteering information (including confidential or proprietary information of
the Company or any of its Affiliates) to, or providing testimony before, the
SEC, the Department of Justice, FINRA, any other self-regulatory organization or
any other governmental authority, in connection with any reporting of,
investigation into, or proceeding regarding suspected violations of law. 
Executive further acknowledges that he is not required to advise or seek
permission from the Company or any of its Affiliates before engaging in any such
activity with any such governmental authority, but that, in connection with any
such activity, Executive must inform such governmental authority that the
information Executive is providing is confidential.  Despite the foregoing,
Executive is not permitted to reveal to any third-party, including any
governmental, law enforcement, or regulatory authority, information Executive
came to learn during the course of employment with the Company that is protected
from disclosure by any applicable privilege, including but not limited to the
attorney-client privilege or the attorney work product doctrine; the Company and
its Affiliates do not waive any applicable privileges or the right to continue
to protect its privileged attorney-client information, attorney work product,
and other privileged information.  Executive is further advised that U.S.
federal law provides that an individual shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that is made (i) in confidence to a Federal, State, or local government
official (either directly or indirectly) or to an attorney, solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.


7

--------------------------------------------------------------------------------

13.       Non-Solicitation.


(a          Non-Solicitation of Employees and Consultants.  During the
Solicitation Restricted Period, Executive will not, directly or indirectly, for
his own benefit or for the benefit of any other person (other than on the
Company’s or its Affiliate’s behalf) (i) hire, solicit, engage, seek to hire or
engage or offer employment to any person who is employed by or a consultant to
the Company or any of its Affiliates, or who was otherwise employed or engaged
by the Company or its Affiliates during the Solicitation Restricted Period, (ii)
interfere with, disrupt or damage (or attempt to interfere with, disrupt or
damage) any relationship between the Company and its Affiliates, on the one
hand, and any of their respective employees or consultants, on the other hand,
or (iii) assist any other person in respect of any of the foregoing; provided,
however, that the restrictions on the solicitation of employees and consultants
of the Company and its Affiliates set forth in this paragraph shall not apply to
general advertisements in newspapers, trade publications, or other media not
directed at employees or consultants of the Company or its Affiliates or to the
hiring or engagement of employees or consultants of the Company or its
Affiliates who apply for employment or engagement with Executive, so long as
such employees and consultants were not solicited by Executive or by any person
acting on the advice, on the behalf, or with the assistance of Executive.


(b)        Non-Solicitation of Customers.  During the Solicitation Restricted
Period, Executive will not directly or indirectly solicit, induce, or attempt to
induce any customer or prospective customer, independent contractor or supplier
of the Company or its Affiliates with whom Executive had contact or with respect
to whom Executive had access to confidential or proprietary information in the
course of employment with the Company to: (i) stop or reduce its business with
the Company or its Affiliates; or (ii) do business with any other person or
entity that provides any product, process, apparatus, service or development
that is competitive with any product, process, apparatus, service or development
provided by the Company or its Affiliates.


(c)        For purposes of this Agreement, “Solicitation Restricted Period”
shall mean Executive’s period of service until Executive’s termination of
employment, and thereafter through and including 24 months following Executive’s
termination of employment.


14.       Non-competition.  In view of the unique, special and extraordinary
nature of Executive’s services and position of trust, and in order to protect
the Company and its Affiliates from unfair competition, Executive covenants and
agrees that, during his employment with the Company and during the Competition
Restricted Period, he will not directly or indirectly (whether on his own behalf
or as owner, partner, member, stockholder, investor, officer, director, agent,
independent contractor, associate, executive, consultant or licensor) carry on,
or be engaged, concerned or take part in any activities or services for himself
or on behalf of a Competing Business anywhere in the Restricted Area.  Executive
further covenants that during the Competition Restricted Period he will not own
or invest in any business that competes with the Protected Companies anywhere in
the Restricted Area; provided, however, that this covenant shall not apply to
Executive’s ownership of securities of any issuer that is registered under
Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as amended, and
that are listed or admitted for trading on any United States national securities
exchange or that are quoted on the National Association of Securities Dealers
Automated Quotations System, or any similar system or automated dissemination of
quotations of securities prices in common use, so long as Executive does not
control, acquire a controlling interest in or become a member of a group which
exercises direct or indirect control of more than five percent (5%) of any class
of capital stock of such corporation.


8

--------------------------------------------------------------------------------

For purposes of this Agreement, “Competing Business” shall mean a person,
corporation, partnership, venture, entity, or any other form of business that,
directly or indirectly, at any time during Executive’s period of service has
competed, or any time during the 24-month period following the date of
Executive’s termination of employment begins competing, with the Company, its
Affiliates and/or their predecessors (the “Protected Companies”) anywhere in the
Restricted Area and (i) in the business of consumer finance products, including
but not limited to installment loans, revolving loans and auto loans and related
insurance products, (ii) in the business of any significant business conducted
by the Protected Companies as of the date of Executive’s termination of
employment and any significant business the Protected Companies conducted in the
24-month period after Executive’s termination of employment (provided that as of
the date of Executive’s termination of employment, to the knowledge of
Executive, such business has been discussed as a business that the Protected
Companies reasonably contemplate engaging in within such 24-month period and
material steps and an investment of time or resources have been expended prior
to Executive’s termination of employment with respect to such business), or
(iii) that acquires any company which has been involved in the business of
direct consumer non-real estate finance and credit insurance (to the extent that
Executive is involved in such acquisition or the operation of such acquired
business).


For purposes of this Agreement, “Competition Restricted Period” shall mean
Executive’s period of service until Executive’s termination of employment, and
thereafter through and including the 24 months following Executive’s termination
of employment.


For purposes of this Agreement, “Restricted Area” shall mean anywhere in the
United States and elsewhere in the world where the Protected Companies engage in
business, including, without limitation, jurisdictions where any of the
Protected Companies reasonably anticipate engaging in business on the date of
Executive’s termination of employment (provided that as of the date of
Executive’s termination of employment, to the knowledge of Executive, such area
has been discussed as a market that the Protected Companies reasonably
contemplate engaging in within the 24-month period following the date of
Executive’s termination of employment).


15.       Mutual Non-Disparagement.  The parties agrees that, at any time during
Executive’s employment with the Company or at any time following the end of
Executive’s employment with the Company, Executive shall make, or cause or
assist any other person to make, any statement or other communication which
impugns or attacks, or is otherwise critical of, the reputation, business or
character of the Company or its Affiliates and the Company shall direct its
officers and directors not to make, or cause or assist any other person to make,
any public statement or other communication which impugns or attacks, or is
otherwise critical of, the reputation, business or character of Executive. 
Notwithstanding anything in this Section 15 or elsewhere in this Agreement or
that might be read to the contrary, nothing in this Agreement shall prohibit
Executive from reporting to, or cooperating with, any law enforcement,
governmental or self-regulatory authority, concerning any suspected violation of
law, provided that Executive complies with the confidentiality obligations set
forth in Section 12.


9

--------------------------------------------------------------------------------

16.       Work Product.  The Company shall own all right, title and interest in
and to the work product of Executive created or produced in connection with
Executive’s employment, including, without limitation, customer lists and
information, risk models, underwriting models and loan underwriting methodology,
insurance underwriting methodology, investment distribution models, proprietary
methods for assessing risk, inventions or improvements, materials, discoveries,
best practices methods, research, technology, computer programs (source code and
object code), programming aids and tools, documentation, reports, data, designs,
concepts, know-how, and other information (collectively, “Work Product”).  All
Work Product created by Executive shall be considered work-for-hire owned by the
Company.  Regardless of whether such Work Product qualifies as “work made for
hire” status and/or treatment under United States laws, Executive hereby
expressly grants, assigns and conveys to the Company all of his right, title and
interest in and to all Work Product, including the underlying intellectual
property rights, including, but not limited to, copyright, patent, trade secret,
trademark, trade name and other proprietary interests.  Executive agrees to give
the Company and its Affiliates such assistance as may be reasonably required to
perfect such rights, including formalizing assignments for the purpose of patent
and copyright applications.


The Company shall own all right, title and interest in and to (i) the
trademarks, service marks, trade names, including without limitation all assumed
or fictitious names under which the Company or any of its Affiliates is
conducting business, brand names, logos, trade dress and other proprietary
indicia of goods and services, whether registered, unregistered or arising by
law, and all registrations and applications for registration of such trademarks,
including intent-to-use applications, and all issuances, extensions and renewals
of such registrations and applications; (ii) internet domain names, whether or
not trademarks, registered in any generic top level domain by any authorized
private registrar or governmental authority and any social media accounts
created, licensed or otherwise acquired by the Company, any of its Affiliates or
by any employee or independent contractor thereof on behalf of the Company or
any of its Affiliates for any purpose; (iii) original works of authorship in any
medium of expression, whether or not published, all copyrights (whether
registered, unregistered or arising by law), all registrations and applications
for registration of such copyrights, and all issuances, extensions and renewals
of such registrations and applications created, licensed or otherwise acquired
by the Company, any of its Affiliates or by any employee or independent
contractor thereof on behalf of the Company or any of its Affiliates; (iv)
confidential information, formulas, designs, devices, technology, know-how,
research and development, inventions, databases, methods, processes,
compositions and other trade secrets, whether or not patentable (including
customer and supplier lists and class action settlement strategies and other
information) created, licensed or otherwise acquired by the Company, any of its
Affiliates or by any employee or independent contractor thereof on behalf of the
Company or any of its Affiliates; and (v) patented and patentable designs and
inventions, all design, plant and utility patents, letters patent, utility
models, pending patent applications and provisional applications and all
issuances, divisions, continuations, continuations-in-part, reissues,
extensions, reexaminations and renewals of such patents and applications
created, licensed or otherwise acquired by the Company, any of its Affiliates or
by any employee or independent contractor thereof on behalf of the Company or
any of its Affiliates (collectively, “Company Intellectual Property”). 
Executive hereby expressly grants, assigns and conveys to the Company all of his
right, title and interest in and to all Company Intellectual Property, including
the underlying intellectual property rights, including, but not limited to,
copyright, patent, trade secret, trademark, trade name and other proprietary
interests.  Executive agrees to give the Company and any of its Affiliates such
assistance as may be reasonably required to perfect such rights, including
formalizing assignments for the purpose of patent and copyright applications.


10

--------------------------------------------------------------------------------

17.       Injunctive Relief.  Either party hereto may apply to a Connecticut
court for any provisional remedy, including a temporary restraining order or
preliminary injunction.  Further, Executive acknowledges and agrees that the
covenants contained in Sections 12 through 16 above are reasonable in scope and
duration, do not unduly restrict Executive’s ability to engage in Executive’s
livelihood, and are necessary to protect the Company’s and its Affiliates’
legitimate business interests.  Without limiting the rights of the Company or
any of its Affiliates to pursue any other legal and/or equitable remedies
available to it for any breach by Executive of the covenants contained in
Sections 12 through 16 above, Executive acknowledges that a breach of those
covenants would cause a loss to the Company or any of its Affiliates for which
it could not reasonably or adequately be compensated by damages in an action at
law, that remedies other than injunctive relief could not fully compensate the
Company or any of its Affiliates for a breach of those covenants and that,
accordingly, the Company and its Affiliates shall be entitled to injunctive
relief to prevent any breach or continuing breaches of Executive’s covenants as
set forth in Sections 12 through 16 above.  It is the intention of the parties
that if, in any action before any court empowered to enforce such covenants, any
term, restriction, covenant, or promise is found to be unenforceable, then such
term, restriction, covenant, or promise shall be deemed modified to the extent
necessary to make it enforceable by such court.


18.       Indemnification.  The Company will indemnify Executive with respect to
claims arising out of any action taken or not taken, in either case in
Executive’s capacity as an executive of the Company on the same terms as are
made available to senior executives of the Company.


19.       Confidential Agreement.  The terms of this Agreement are
confidential.  Accordingly, Executive agrees not to disclose the terms of this
Agreement to anyone other than to Executive’s attorney, accountant, or spouse
without the express written consent of the Board or as otherwise required by
law.  Should Executive disclose the terms of this Agreement to Executive’s
attorney, accountant, spouse, or to another third party expressly approved by
the Board, Executive shall ensure that those individuals abide by the
confidentiality terms of this Section.  Notwithstanding the above, nothing in
this Section precludes (i) Executive from disclosing the terms of Sections 12
through 16 of this Agreement to any subsequent or potential subsequent employer
of Executive or (ii) the Company disclosing the terms of this Agreement in
accordance with applicable law or for appropriate business purposes.


20.       Assignment.  The services rendered by Executive to the Company are
unique and personal.  Accordingly, Executive may not assign any of Executive’s
rights or delegate any of Executive’s duties or obligations under this
Agreement.  The Company and OMGS may, upon written notice to Executive, assign
this Agreement to a purchaser or transferee of substantially all of the assets
of the Company or its Affiliates.


11

--------------------------------------------------------------------------------

21.       Notices.  All notices and other communications required or permitted
under this Agreement shall be deemed to have been duly given and made if in
writing and if served personally on the party for whom intended or by being
mailed, postage prepaid, certified or registered mail with return receipt
requested, or sent by a reputable overnight delivery service such as Federal
Express or DHL that tracks its deliveries, to the address shown below for each
such party or such other address as may be designated in writing hereafter by
such party:



(i)
If to the Company or OMGS, to the following:



OneMain Holdings, Inc.
Attention: General Counsel
601 NW 2nd Street
Evansville, IN 47708



(ii) If to Executive:

   
The most recent home address that the Company has on file for Executive.


22.       Waiver.  The Company’s or OMGS’s waiver of a breach by Executive of
any provision of this Agreement or failure to enforce any such provision with
respect to Executive shall not operate or be construed as a waiver of any
subsequent breach by Executive of any such provision or of any other provision
or of the Company’s or OMGS’s right to enforce any such provision or any other
provision with respect to Executive.  No act or omission of the Company or OMGS
shall constitute a waiver of any of its rights hereunder except for a written
waiver signed by the Board.


23.       Governing Law; Venue.  This Agreement shall in all respects be
governed by the substantive laws of the State of Connecticut without regard to
its or any other state’s conflict of law rules.  Any claim arising out of or
relating to this Agreement that is not subject to arbitration as outlined below
shall be instituted in the United States District Court for the District of
Connecticut, or if there is a lack of jurisdiction in such court, then a state
court in Connecticut in that venue, and Executive, OMGS and the Company hereby
consent to the personal and exclusive jurisdiction and venue of such court(s). 
Each party shall be responsible for the costs and fees of its own counsel or
other representative(s).


12

--------------------------------------------------------------------------------

24.       Arbitration.  Executive acknowledges that the Company has in place the
OneMain Employment Dispute Resolution Plan (“EDR Plan”) that applies to all
employment disputes between the Company and its and its Affiliates’ employees. 
Except as necessary for the Company to specifically enforce or enjoin a breach
of this Agreement, the parties agree that any and all disputes between or among
them arising in connection with or relating to this Agreement, Executive’s
services on behalf of the Company, or the termination of such services, shall be
subject to the EDR Plan, as amended from time to time, including binding
arbitration of any of the foregoing claims or disputes related to executive’s
employment with the Company or this Agreement.    The arbitration obligation
under this provision extends to any and all claims that may arise by and between
the parties or their subsidiaries, Affiliates, successors or assigns, and
expressly extends to, without limitation, claims or causes of action relating to
compensation, including incentive-based compensation payable hereunder or
otherwise and any equity-based compensation, for wrongful termination,
impairment of ability to compete in the open labor market, breach of an express
or implied contract, breach of the covenant of good faith and fair dealing,
breach of fiduciary duty, fraud, misrepresentation, defamation, slander,
infliction of emotional distress, disability, loss of future earnings, and
claims under the United States Constitution, and applicable state and federal
fair employment laws, federal and state equal employment opportunity laws, and
federal and state labor statutes and regulations, including, but not limited to,
the Civil Rights Act of 1964, as amended, the Fair Labor Standards Act, as
amended, the Americans With Disabilities Act of 1990, as amended, the
Rehabilitation Act of 1973, as amended, the Employee Retirement Income Security
Act of 1974, as amended, the Age Discrimination in Employment Act of 1967, as
amended, and any other state or federal law; provided, however, that nothing
herein shall require arbitration of any claim or charge which, by law, cannot be
the subject of a compulsory arbitration agreement.  Notwithstanding the
foregoing, neither the Company nor Executive shall be precluded from applying to
a proper court for injunctive relief by reason of the prior or subsequent
commencement of a proceeding under the EDR Plan, as amended, including without
limitation, with respect to any dispute relating to the Restrictive Covenants or
any restrictive covenants in any and all agreements between Executive and the
Company or to which Executive is a party.


25.       Excise Tax.  If any payment or benefit that Executive would receive
following a Change in Control of the Company or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount.  The “Reduced Amount” shall be either (a) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (b) the largest portion, up to and including the total amount, of
the Payment, whichever of the amounts determined under (a) and (b), after taking
into account all applicable federal, state and local employment taxes, income
taxes, and the Excise Tax (all computed at the highest applicable marginal
rate), results in Executive’s receipt, on an after-tax basis, of the greatest
amount notwithstanding that all or some portion of the Payment may be subject to
the Excise Tax. If a reduction in payments or benefits constituting “parachute
payments” is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the following order:  reduction of cash payments; cancellation of
accelerated vesting of outstanding awards under the Equity Plan; and reduction
of employee benefits.  In the event that acceleration of vesting of outstanding
awards under the Equity Plan is to be reduced, such acceleration of vesting
shall be undertaken in the reverse order of the date of grant of Executive’s
outstanding equity awards.  The accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the Change
in Control of the Company shall perform the foregoing calculations.  If the
accounting firm so engaged by the Company is serving as accountant or auditor
for the individual, entity or group effecting the Change in Control, then the
Company shall appoint another, nationally recognized accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such accounting firm required to be made
hereunder.  The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to Executive and the Company within a commercially reasonable period of time
after the date on which Executive’s right to a Payment is triggered (if
requested at that time by Executive or the Company).  Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon Executive and the Company.


13

--------------------------------------------------------------------------------

26.       Acknowledgement.  The Company expressly acknowledges and agrees that
Executive is relying on the employment relationship described in this Agreement,
including but not limited to compensation, benefits and other terms and
conditions of this Agreement, as a condition for notifying his current employer
that he is terminating his relationship with such employer and accepting
employment with the Company.


27.       Severability.  If any provision of this Agreement is declared 
invalid, illegal or incapable of being enforced by any court of competent
jurisdiction, all of the remaining provisions of this Agreement shall
nevertheless continue in full force and effect and no provision shall be deemed
dependent upon any other provision unless so expressed herein.


28.       Amendment.  The terms of this Agreement may be modified only by a
writing signed by both Executive and the Board or the Compensation Committee of
the Board.


29.       Post-Employment Effectiveness.  Executive expressly acknowledges that
Sections 11 through 30 of this Agreement remain in effect after the termination
of Executive’s employment with the Company.


30.       Section 409A.  This Agreement is intended to comply with, or otherwise
be exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and shall be interpreted and construed
consistently with such intent.  All references in this Agreement to Executive’s
termination of employment shall mean Executive’s separation from service within
the meaning of Section 409A of the Code.  Payments provided herein are intended
to be exempt from Section 409A of the Code to the maximum extent possible, under
either the separation pay exemption pursuant to Treasury regulation
§1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to Treasury regulation
§1.409A-1(b)(4).  Each payment and benefit hereunder shall constitute a
“separately identified” amount within the meaning of Treasury regulation
§1.409A-2(b)(2).  Any payment that is deferred compensation subject to Section
409A of the Code which is conditioned upon Executive’s execution of a release
and which is to be paid during a designated period that begins in one taxable
year and ends in a second taxable year shall be paid in the second taxable
year.  Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
termination, then to the extent any amount payable under this Agreement (i)
constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon Executive’s separation
from service, and (iii) would be payable prior to the six (6) month anniversary
of Executive’s separation from service, then payment of such amount shall be
delayed until the earlier to occur of (a) the six (6) month anniversary of the
date of such separation from service or (b) the date of Executive’s death.  In
the event the terms of this Agreement would subject Executive to taxes or
penalties under Section 409A of the Code (“409A Penalties”), the Company, OMGS
and Executive shall cooperate diligently to amend the terms of the Agreement to
avoid such 409A Penalties, to the extent possible; provided that in no event
shall the Company or OMGS be responsible for any 409A Penalties that arise in
connection with any amounts payable under this Agreement.  Any amount of
expenses eligible for reimbursement, or in-kind benefit provided, during a
calendar year shall not affect the amount of expenses eligible for
reimbursement, or in-kind benefit to be provided, during any other calendar
year.  Any reimbursement shall be made no later than the last day of the
calendar year following the calendar year in which the expenses to be reimbursed
were incurred.  The right to any reimbursement or in-kind benefit pursuant to
this Agreement shall not be subject to liquidation or exchange for any other
benefit.


14

--------------------------------------------------------------------------------

31.       Entire Agreement.  This Agreement constitutes the entire agreement and
understanding of the parties hereto with respect to the matters described
herein, and supersedes any and all prior and/or contemporaneous agreements and
understandings, oral or written, between the parties.


EXECUTIVE, OMGS AND THE COMPANY EACH REPRESENT AND WARRANT THAT EACH HAS READ
THIS AGREEMENT, EACH UNDERSTANDS ITS TERMS, AND EACH AGREES TO BE BOUND THEREBY.



 
ONEMAIN HOLDINGS, INC.
         
By:
/s/ Jay N. Levine    
Name:
Jay N. Levine
   
Title:
President & CEO




 
ONEMAIN GENERAL SERVICES CORPORATION
                 
By:
/s/ Jay N. Levine    
Name:
Jay N. Levine
   
Title:
President & CEO




 
DOUGLAS H. SHULMAN
      /s/ Douglas H. Shulman

15

--------------------------------------------------------------------------------

Exhibit A
 
CASH-SETTLED
OPTION AWARD AGREEMENT
ONEMAIN HOLDINGS, INC.


This Award Agreement (this “Option Award Agreement”), dated as of July 12, 2018
(the “Date of Grant”), is made by and between OneMain Holdings, Inc., a Delaware
corporation (the “Company”), and Douglas H. Shulman (the “Participant”).


The Option (as defined below) is not, and is not granted under, or pursuant to,
an “equity-compensation plan” (as such term is defined in NYSE Rule 303A.08)
because it provides for a payment of cash rather than the delivery of equity
securities.  Although the Option is not granted under the Amended and Restated
OneMain Holdings, Inc. 2013 Omnibus Incentive Plan (as may be amended from time
to time, the “Plan”), except as expressly provided otherwise, the Option will be
governed in a manner consistent with the terms and conditions of the Plan.


Capitalized terms not defined herein shall have the meaning ascribed to them in
the Plan.  Where the context permits, references to the Company shall include
any successor to the Company.


1.          Grant of Option. The Company hereby grants to the Participant an
option with respect to 650,000 shares of Common Stock at the price per share of
$33.40, subject to adjustment as provided in the Plan and as set forth below
(the “Exercise Price”) (the “Option”), subject to all of the terms and
conditions of Exhibit A hereto, this Option Award Agreement and the Plan.  In no
event shall the Exercise Price be below Fair Market Value of a share of Common
Stock on the Date of Grant and, if such Exercise Price is below Fair Market
Value of a share of Common Stock on the Date of Grant, the Exercise Price shall
automatically be adjusted to reflect the Fair Market Value of a share of Common
Stock on the Date of Grant.


2.          Vesting of Option.  The Option shall become vested in accordance
with the vesting schedule set forth in Exhibit A hereto (the “Vesting
Schedule”).  Except as otherwise provided under the terms of the Plan or in
Exhibit A hereto, if the Participant’s employment is terminated for any reason
(the “Termination”), this Option Award Agreement shall terminate and all rights
of the Participant with respect to Options that have not vested shall
immediately terminate.


3.          Exercise Price.  The Exercise Price shall be decreased in connection
with each cash dividend declared and paid to holders of shares of Common Stock
in an amount equal to the per share cash dividend and at the time that such
dividends are paid to such holders.


4.          Method of Exercise; Settlement.  The Option, to the extent it
becomes vested pursuant to Section 2, shall be automatically exercised by means
of a cashless exercise procedure on the day following the Tranche I Sell-Down
Date or the Tranche II Sell-Down Date, as applicable (as defined in Exhibit A)
and the Company shall deliver to the Participant (or the Participant’s personal
representative) as soon as practical thereafter, but in no event later than 30
days following such applicable date, cash in an amount equal to (i) the product
of (A) the number of shares of Common Stock the Participant would have otherwise
been entitled to receive upon such exercise pursuant to such cashless exercise
procedure, multiplied by (B) the Fair Market Value of share of Common Stock
(determined as of the date following the Tranche I Sell-Down Date or the Tranche
II Sell-Down Date, as applicable) less the Exercise Price, (ii) less any
withholding pursuant to Section 9.


1

--------------------------------------------------------------------------------

5.          Termination of Option.  The Option shall terminate, to the extent
not earlier terminated pursuant to Section 2 or exercised pursuant to Section 4,
on the ten-year anniversary of the Date of Grant (the “Expiration Date”).  Upon
the termination of the Option, the Option and all rights hereunder shall
immediately become null and void.


6.          No Rights as Stockholder. The Participant shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option.


7.          Option Award Agreement Subject to Plan. This Option Award Agreement
shall be interpreted as though it were made pursuant to the provisions of the
Plan, which is incorporated herein by this reference, and is intended, and shall
be interpreted in a manner, to comply therewith. In the event of any conflict
between the provisions of this Option Award Agreement and the provisions of the
Plan, the provisions of the Plan shall govern.  The Participant hereby
acknowledges receipt of a copy of the Plan.


8.          No Rights to Continuation of Employment. Nothing in the Plan or this
Option Award Agreement shall confer upon the Participant any right to continue
in the employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant’s employment any time for any reason whatsoever, with or without
cause.


9.          Tax Withholding. The Company shall have the right to deduct from all
amounts paid in cash any sums required or permitted by federal, state or local
tax law to be withheld with respect to the exercise of any Options.


10.        Section 409A Compliance. The intent of the parties is that the
payments and benefits under this Option Award Agreement be exempt from Section
409A of the Code as short-term deferrals pursuant to Treasury Regulation Section
1.409A-1(b)(4), and this Option Award Agreement shall be interpreted and
administered consistent with such intent; provided, however, that to the extent
this payments and benefits under this Option Award Agreement are subject to
Section 409A of the Code, the intent of the parties is that such payments and
benefits comply with Section 409A of the Code and to the maximum extent
permitted, this Option Award Agreement shall be interpreted and administered to
be in compliance therewith. The Company makes no representation that any or all
of the payments and benefits under this Option Award Agreement comply with or
are exempt from Section 409A of the Code and makes no undertaking to preclude
Section 409A of the Code from applying to any such payments or benefits.  The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A of the Code.


11.        Governing Law. This Option Award Agreement shall be governed by,
interpreted under, and construed and enforced in accordance with the internal
laws, and not the laws pertaining to conflicts or choices of laws, of the State
of Delaware applicable to agreements made and to be performed wholly within the
State of Delaware.


2

--------------------------------------------------------------------------------

12.        Option Award Agreement Binding on Successors. The terms of this
Option Award Agreement shall be binding upon the Participant and upon the
Participant’s heirs, executors, administrators, personal representatives,
transferees, assignees and successors in interest, and upon the Company and its
successors and assignees, subject to the terms of the Plan.


13.        No Assignment. Notwithstanding anything to the contrary in this
Option Award Agreement, neither this Option Award Agreement nor any rights
granted herein shall be assignable by the Participant.


14.        Necessary Acts.  The Participant hereby agrees to perform all acts,
and to execute and deliver any documents that may be reasonably necessary to
carry out the provisions of this Option Award Agreement, including but not
limited to all acts and documents related to compliance with federal and/or
state securities and/or tax laws.


15.        Severability. Should any provision of this Option Award Agreement be
held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Option Award Agreement, the balance of which shall continue to be binding
upon the parties hereto with any such modification (if any) to become a part
hereof and treated as though contained in this original Option Award Agreement.
Moreover, if one or more of the provisions contained in this Option Award
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable, in lieu of severing
such unenforceable provision, such provision or provisions shall be construed by
the appropriate judicial body by limiting or reducing it or them, so as to be
enforceable to the maximum extent compatible with the applicable law as it shall
then appear, and such determination by such judicial body shall not affect the
enforceability of such provisions or provisions in any other jurisdiction.


16.        Entire Agreement. This Option Award Agreement, including Exhibit A
hereto, and the Plan, along with the Participant’s employment agreement to the
extent it is not inconsistent with this Agreement and the Plan, contain the
entire agreement and understanding among the parties as to the subject matter
hereof, and supersedes any other agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof.


17.        Headings.  Headings are used solely for the convenience of the
parties and shall not be deemed to be a limitation upon or descriptive of the
contents of any such Section.


18.        Counterparts; Electronic Signature. This Option Award Agreement may
be executed in any number of counterparts, each of which shall be deemed to be
an original and all of which together shall be deemed to be one and the same
instrument. Your electronic signature of this Option Award Agreement shall have
the same validity and effect as a signature affixed by your hand.


19.        Amendment.  No amendment or modification hereof shall be valid unless
it shall be in writing and signed by all parties hereto.


20.        Set-Off.  The Participant hereby acknowledges and agrees, without
limiting rights of the Company or any Affiliate thereof otherwise available at
law or in equity, that, to the extent permitted by law, the payments due to the
Participant under this Option Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or any of its Affiliates under any other agreement or arrangement
between the Participant and the Company or any of its Affiliates; provided that
any such set-off does not result in a penalty under Section 409A of the Code.


[Signature Page Follows]


3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Option Award Agreement
as of the date set forth above.


ONEMAIN HOLDINGS, INC.
       
By
   

 
Print Name:
   

 
Title:
   



 [Company’s Signature Page to Option Award Agreement]


4

--------------------------------------------------------------------------------

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing Option Award Agreement.
 
PARTICIPANT
       
Signature
   



DOUGLAS H. SHULMAN
       
Address:
               

 
[Participant’s Signature Page to Option Award Agreement]


5

--------------------------------------------------------------------------------

EXHIBIT A


Vesting of Options:


The number of Options granted hereunder will vest as follows, conditioned, in
each case, on the Participant’s continued employment with the Company or one of
its Affiliates as of the applicable vesting date:



·
The Options granted hereunder will be divided into three (3) tranches;




o
300,000 “Tranche I Options”;




o
225,000 “Tranche II Options”; and




o
125,000 “Tranche III Options”.



Subject to the Participant remaining continuously employed by the Company or one
of its Affiliates through the applicable Vesting Date (as defined below):



·
The Tranche I Options vest if on or prior to the date on which at least 75% of
the Company’s issued and outstanding shares of Common Stock are owned by
stockholders other than OMH Holdings, L.P. and its Affiliates (such date, the
“Tranche I Sell-Down Date”), the Company achieves a $55 per share (“Tranche I
Price Trigger”) volume-weighted average trading price (“VWAP”) over a
consecutive 6-month period; provided, however, that, notwithstanding whether the
Tranche I Price Trigger has been achieved as of the Tranche I Sell-Down Date ,
if, on the day following the Tranche I Sell-Down Date, the Fair Market Value of
a share of Common Stock is not lower than 10% below the Tranche I Price Trigger,
then the Tranche I Options shall vest on the Tranche I Sell-Down Date;




·
The Tranche II Options (and, to the extent not previously vested, the Tranche I
Options) vest if on or prior to the date on which at least 90% of the Company’s
issued and outstanding shares of Common Stock are owned by stockholders other
than OMH Holdings, L.P. and its Affiliates (such date, the “Tranche II Sell-Down
Date” and each of the Tranche I Sell-Down Date and the Tranche II Sell-Down
Date, the “Vesting Date”), the Company achieves a $70 per share (“Tranche II
Price Trigger”) VWAP over a consecutive 6-month period; provided, however, that,
notwithstanding whether the Tranche II Price Trigger has been achieved as of the
Tranche II Sell-Down Date , if, on the day following the Tranche II Sell-Down
Date, the Fair Market Value of a share of Common Stock is not lower than 10%
below the Tranche II Price Trigger, then the Tranche II Options shall vest on
the Tranche II Sell-Down Date; and



6

--------------------------------------------------------------------------------

·
The Tranche III Options (and, to the extent not previously vested, the Tranche I
Options and the Tranche II Options) vest if on or prior to the Tranche II
Sell-Down Date, the Company achieves a $85 per share (“Tranche III Price
Trigger”) VWAP over a consecutive 6-month period; provided, however, that,
notwithstanding whether the Tranche III Price Trigger has been achieved as of
the Tranche II Sell-Down Date, if, the day following the Tranche II Sell-Down
Date, the Fair Market Value of a share of Common Stock is not lower than 10%
below the Tranche III Price Trigger, then the Tranche III Options shall vest on
the Tranche II Sell-Down Date;



provided, however, that if the Participant’s employment terminates as a result
of death or Disability or the Participant’s employment is terminated without
Cause or the Participant resigns for Good Reason, the Options shall remain
outstanding for up to twelve (12) months following such date of termination
during which the Options will remain eligible to vest based on satisfaction of
the conditions set forth in this Exhibit A; provided, further, that if the
Tranche I Price Trigger, the Tranche II Price Trigger and/or the Tranche III
Price Trigger has been achieved during Participant’s employment, and if the
Participant’s employment terminates as a result of death or Disability or the
Participant’s employment is terminated without Cause or if Participant resigns
for Good Reason, the Tranche I Options, the Tranche II Options or the Tranche
III Options, as applicable, shall remain outstanding for up to twenty-four (24)
months following such date of termination during which such Options will remain
eligible to vest based on satisfaction of the conditions set forth in this
Exhibit A including the occurrence of the Tranche I Sell-Down Date or the
Tranche II Sell-Down Date, as applicable, occurring during such time period.


Notwithstanding the foregoing, (i) upon a Change in Control, if the conditions
set forth in this Exhibit A have not been satisfied, the Options subject to
vesting conditions shall terminate and be forfeited, and (ii) any Options that
have not vested on or prior to the day following the Tranche II Sell-Down Date
shall be forfeited immediately following the day following the Tranche II
Sell-Down Date.


Notwithstanding anything herein to the contrary, if the Participant has not
commenced employment with the Company on or before September 10, 2018, then all
of the Options shall immediately be forfeited as of such date.


As used in this Exhibit A, “volume-weighted average trading price per share”
shall be determined by the Committee and will be adjusted for the payment of
dividends as appropriate and the VWAP shall be decreased in connection with each
cash dividend declared and paid to holders of shares of Common Stock in an
amount equal to the per share cash dividend at the time that such dividends are
paid to such holders.


[End of Exhibit A]


7

--------------------------------------------------------------------------------

Exhibit B
 
RESTRICTED STOCK UNIT AWARD AGREEMENT
UNDER THE AMENDED AND RESTATED
ONEMAIN HOLDINGS, INC. 2013 OMNIBUS INCENTIVE PLAN


This Award Agreement (this “RSU Award Agreement”), dated as of <<GRANT DATE>>
(the “Date of Grant”), is made by and between OneMain Holdings, Inc., a Delaware
corporation (the “Company”), and Doug Shulman (the “Participant”). Capitalized
terms not defined herein shall have the meaning ascribed to them in the Amended
and Restated OneMain Holdings, Inc. 2013 Omnibus Incentive Plan (as may be
amended from time to time, the “Plan”). Where the context permits, references to
the Company shall include any successor to the Company.


1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
<<AWARDS GRANTED>> restricted stock units (the “RSUs”) as outlined in Exhibit A
hereto, subject to all of the terms and conditions of Exhibit A hereto, this RSU
Award Agreement and the Plan.


2. Form of Payment. Except as otherwise provided in the Plan or in Section 9
hereof, each RSU granted hereunder shall represent the right to receive one (1)
share of Common Stock (a “Share”), which shall be issued to the Participant
pursuant to the applicable schedule set forth in Exhibit A hereto.


3. Restrictions.


(a) The RSUs may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of or encumbered and shall be subject to a risk of forfeiture
as described in Section 3(c) until the lapse of the Restricted Period (as
defined below) and any additional requirements or restrictions contained in
Exhibit A hereto, this RSU Award Agreement or in the Plan have been otherwise
satisfied, terminated or expressly waived by the Company in writing.


(b) Unless the Restricted Period is previously terminated in accordance with
Section 3(c), the Shares subject to the RSUs shall become issuable hereunder
(provided, that such issuance is otherwise in accordance with federal and state
securities laws) in accordance with the applicable provisions set forth in
Exhibit A hereto (the period prior to Share issuance, the “Restricted Period”).


(c) Except as otherwise provided under the terms of the Plan or in Exhibit A
hereto, if the Participant’s employment is terminated for any reason (the
“Termination”), this RSU Award Agreement shall terminate and all rights of the
Participant with respect to RSUs that have not vested shall immediately
terminate. Except as otherwise provided under the terms of the Plan or in
Exhibit A hereto, the RSUs that are subject to restrictions upon the date of
termination shall be forfeited without payment of any consideration, and neither
the Participant nor any of the Participant’s successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such RSUs.


1

--------------------------------------------------------------------------------

4. Dividend Equivalents. As of each date that the Company pays a cash dividend
to holders of Shares (a “Dividend Date”), the Participant shall be entitled to
accrue a Dividend Equivalent (as defined below) with respect to each RSU held by
the Participant.  The Dividend Equivalent shall accrue and be payable to the
Participant as soon as practicable following the date on which each RSU vests
(if any), but no later than the 15th day of the third month following the end of
the year in which the RSU vests.  No interest or other earnings will be credited
with respect to such payment.  A “Dividend Equivalent” means an amount equal to
each cash dividend declared and paid to a holder of one Share.


5. Voting and Other Rights. Except as set forth in Section 4 above, the
Participant shall have no rights of a stockholder until Shares are issued
following vesting of the Participant’s RSUs in accordance with the terms and
conditions of Exhibit A hereto.


6. RSU Award Agreement Subject to Plan. This RSU Award Agreement is made
pursuant to all of the provisions of the Plan, which is incorporated herein by
this reference, and is intended, and shall be interpreted in a manner, to comply
therewith. In the event of any conflict between the provisions of this RSU Award
Agreement and the provisions of the Plan, the provisions of the Plan shall
govern.


7. No Rights to Continuation of Employment. Nothing in the Plan or this RSU
Award Agreement shall confer upon the Participant any right to continue in the
employ of the Company or any Affiliate thereof or shall interfere with or
restrict the right of the Company or its Affiliates to terminate the
Participant’s employment any time for any reason whatsoever, with or without
cause.


8. Tax Withholding. The Company shall be entitled to require a cash payment by
or on behalf of the Participant in respect of any sums required or permitted by
federal, state or local tax law to be withheld with respect to the payment of
any RSUs; provided, that, notwithstanding the foregoing, the Participant shall
be permitted, at his or her election, to satisfy the applicable tax obligations
with respect to any RSUs by cashless exercise or net share settlement, pursuant
to which the Company shall withhold from the number of Shares that would
otherwise be issued upon settlement of the RSUs the largest whole number of
Shares with a Fair Market Value equal to the applicable tax obligations.


9. Section 409A Compliance. The intent of the parties is that the payments and
benefits under this RSU Award Agreement be exempt from Section 409A of the Code
and this RSU Award Agreement shall be interpreted and administered consistent
with such intent; provided, however, that to the extent this payments and
benefits under this RSU Award Agreement are subject to Section 409A of the Code,
the intent of the parties is that such payments and benefits comply with Section
409A of the Code and to the maximum extent permitted, this RSU Award Agreement
shall be interpreted and administered to be in compliance therewith. The Company
makes no representation that any or all of the payments and benefits under this
RSU Award Agreement comply with or are exempt from Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to any
such payments or benefits.  The Participant shall be solely responsible for the
payment of any taxes and penalties incurred under Section 409A of the Code.


2

--------------------------------------------------------------------------------

10. Governing Law. This RSU Award Agreement shall be governed by, interpreted
under, and construed and enforced in accordance with the internal laws, and not
the laws pertaining to conflicts or choices of laws, of the State of Delaware
applicable to agreements made and to be performed wholly within the State of
Delaware.


11. RSU Award Agreement Binding on Successors. The terms of this RSU Award
Agreement shall be binding upon the Participant and upon the Participant’s
heirs, executors, administrators, personal representatives, transferees,
assignees and successors in interest, and upon the Company and its successors
and assignees, subject to the terms of the Plan.


12. No Assignment. Notwithstanding anything to the contrary in this RSU Award
Agreement, neither this RSU Award Agreement nor any rights granted herein shall
be assignable by the Participant.


13. Necessary Acts. The Participant hereby agrees to perform all acts, and to
execute and deliver any documents that may be reasonably necessary to carry out
the provisions of this RSU Award Agreement, including but not limited to all
acts and documents related to compliance with federal and/or state securities
and/or tax laws.


14. Severability. Should any provision of this RSU Award Agreement be held by a
court of competent jurisdiction to be unenforceable, or enforceable only if
modified, such holding shall not affect the validity of the remainder of this
RSU Award Agreement, the balance of which shall continue to be binding upon the
parties hereto with any such modification (if any) to become a part hereof and
treated as though contained in this original RSU Award Agreement. Moreover, if
one or more of the provisions contained in this RSU Award Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.


15. Entire RSU Award Agreement. This RSU Award Agreement and the Plan, along
with the Participant’s Employment Agreement with the Company and OneMain General
Services Corporation, dated July 10, 2018, as amended from time to time (the
“Employment Agreement”) to the extent it is not inconsistent with this Agreement
and the Plan, contain the entire agreement and understanding among the parties
as to the subject matter hereof, and supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof.


16. Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any such Section.


3

--------------------------------------------------------------------------------

17. Counterparts; Electronic Signature. This RSU Award Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original
and all of which together shall be deemed to be one and the same instrument.
Your electronic signature of this RSU Award Agreement shall have the same
validity and effect as a signature affixed by your hand.


18. Amendment. No amendment or modification hereof shall be valid unless it
shall be in writing and signed by all parties hereto.


19. Set-Off. The Participant hereby acknowledges and agrees, without limiting
rights of the Company or any Affiliate thereof otherwise available at law or in
equity, that, to the extent permitted by law, the number of Shares due to the
Participant under this RSU Award Agreement may be reduced by, and set-off
against, any or all amounts or other consideration payable by the Participant to
the Company or any of its Affiliates under any other agreement or arrangement
between the Participant and the Company or any of its Affiliates; provided that
any such set-off does not result in a penalty under Section 409A of the Code.


[Signature Page Follows]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this RSU Award Agreement as
of the date set forth above.


ONEMAIN HOLDINGS, INC.
       
By
   

 
Print Name:
   

 
Title:
   



[Company’s Signature Page to Restricted Stock Unit Award Agreement]


5

--------------------------------------------------------------------------------

The undersigned hereby accepts and agrees to all the terms and provisions of the
foregoing RSU Award Agreement.


PARTICIPANT
       
Signature
   



DOUG SHULMAN
       
Address:
           
 
 



[Participant’s Signature Page to Restricted Stock Unit Award Agreement]


6

--------------------------------------------------------------------------------

EXHIBIT A


Time-Based Vesting of RSUs:


The number of RSUs granted hereunder will vest in three (3) installments as
follows, conditioned, in each case, on the Participant’s continued employment
with the Company or one of its Affiliates as of the applicable vesting date:


(1) on December 31, 2018: 50% of the RSUs granted hereunder;
(2) on December 31, 2019: 25% of the RSUs granted hereunder; and
(3) on December 31, 2020: 25% of the RSUs granted hereunder.


Any notice period following the date on which the Participant gave or received
notice of termination of employment shall be disregarded for purposes of the
vesting of the RSUs, and vesting shall cease on the date such notice was given
or received.


Shares relating to such RSUs shall be delivered to the Participant within six
(6) months following the applicable vesting date indicated above (each, a
“Scheduled Vesting Date”), but in no event later than December 31 of the
calendar year in which such applicable Scheduled Vesting Date occurs.


Notwithstanding the foregoing:


(i)          in the event of a termination by the Company or its Affiliate of
the Participant’s employment without Cause (except for such termination which
follows Disability) or a resignation by the Participant for Good Reason (as
defined in the Employment Agreement), all of the then unvested RSUs shall vest
as of the date of such termination or resignation and Shares relating to such
additional RSUs shall be issued as soon as practicable thereafter, but in no
event later than December 31 of the calendar year in which such event occurs;
provided, however, that all such RSUs shall be forfeited and no Shares shall be
delivered unless the Participant executes and delivers to the Company (and does
not revoke) a separation and release agreement in a form satisfactory to the
Company (a “Separation Agreement”) within sixty (60) days following such
termination and continues to comply with the Separation Agreement; and


(ii)          in the event of the death or Disability of the Participant, all of
the then unvested RSUs shall vest as of the date of such death or Disability,
and Shares relating to such additional RSUs shall be issued within six (6)
months following such date, but in no event later than December 31 of the
calendar year in which such event occurs; provided, however, that all such RSUs
shall be forfeited and no Shares shall be delivered unless the Participant (or
the Participant’s representative or estate, as applicable) executes and delivers
to the Company a Separation Agreement (or, in the event the RSUs vest upon the
Disability of the Participant, a release of claims in a form satisfactory to the
Company) within sixty (60) days following the date of the Participant’s death or
Disability, as applicable and continues to comply with the Separation Agreement
or release of claims, as applicable.


[End of Exhibit A]
 
7

--------------------------------------------------------------------------------